Judgment modified by deducting therefrom the sum of $39,000, with an adjustment of interest accordingly, the defendant to remain accountable for the amount realized on the uncollected claims involved in the item of uncollected assets, payment thereof to be enforced by application at the foot of the decree as provided therein. As so modified, the judgment is affirmed, without costs. Findings of fact and conclusions of law inconsistent with this determination are reversed, and new findings will be made in accordance herewith. Order denying motion to refer cause back to referee affirmed, without costs. Young, Lazansky, Hagarty, Seeger and Carswell, JJ., concur. Settle order on notice, fixing the figures.